DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the submission on 6-27-2022 under the After Final Consideration Pilot program. As directed, claims 1-6, 11-12, 16, and 19 have been amended, claims 9-10, 18, and 21 were previously canceled, and no new claims have been added. Thus, claims 1-8, 11-17, 19-20, and 22-25 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Benni on 07-12-2022.
The application has been amended as follows: 
1. (Currently Amended) A method of delivering pain relief comprising: 
percutaneously implanting a flexible, open-coiled helical structure in an area of tissue of a body via a non-surgical procedure; 
permitting fibrotic ingrowth or encapsulation of the helical structure to the body for mechanically connecting the helical structure to a neural receptor; 
and after fibrotic ingrowth or encapsulation has occurred, mechanically generating an action potential in at least one of Type Ia and lb target afferent nerve fibers while avoiding generation of action potentials in non-target Type III and IV nerve fibers, wherein the at least one of Type Ia and lb target afferent nerve fibers are located outside a central nervous system of the body, wherein ly generating by transferring energy from movement of the helical structure relative to the area of tissue and without electrical stimulation to reduce a perception of pain.
8. (Currently Amended) A method according to claim 1, wherein the at least one of Type Ia and lb target afferent nerve fibers are located outsidethe neural receptor.
11. (Currently Amended) A method for reducing a perception of pain by an animal by treating a hypersensitized portion of the animal’s nervous system comprising: 
	percutaneously implanting a helical, spring-like structure in a body of the animal via a non-surgical procedure;
	permitting fibrotic ingrowth or encapsulation of the helical structure to the body;
applying a mechanical stimulation by transferring energy from movement of the helical, spring-like structure body body mechanically connects the helical, spring-like structure to tissue connected to neural receptors of target Type I afferent nerve fibers to generate an action potential in the target Type I afferent nerve fibers while avoiding delivering mechanical stimulation that would generate action potentials in non-target Type III and Type IV afferent nerve fibers, wherein the mechanical stimulation occurs without electrical stimulation and muscle contraction caused by , and thereby causes 
16. (Currently Amended) A method according to claim 11, wherein the mechanical stimulation causes stretching of the tissue[[s]] and activation of nerve endings or the neural receptors connected to afferent fibers proximate to the tissue[[s]].
19. (Currently Amended) A method of pain relief, comprising: 
positioning a stimulation device having an open coil, helical structure in a human body proximate to neural receptors of target Type I afferent nerve fibers and, after a period of time sufficient to allow fibrotic ingrowth and/or encapsulation of the open coil, helical structure within the human  body, mechanically connecting the stimulation device to tissue connected to a neural receptor[[;]], transferring energy from movement of the stimulation device relative to the humanbody so as to generate action potential in the target Type I afferent nerve fibers; 
and {10492646: }4wherein the generation of action potential does not require electrical stimulation and does not generate action potentials in non-target Type III and/or Type IV afferent nerve fibers, and thereby causes a reduction of perception of pain 
20. (Currently Amended) The method of claim 19, wherein the stimulation device is positioned at a shoulder, a back, or extremities of the human body.
22. (Currently Amended) The method of claim 19, wherein a proximal section of the stimulation device is positioned outside of the human body and is covered by a bandage.
23. (Currently Amended) The method of claim 19, further comprising removal of the stimulation device via non-surgical procedures after pain relief is first achieved.
24. (Currently Amended) The method of claim 23, wherein pain relief continues to be realized after removal of the stimulation device.
25. (Currently Amended) The method of claim 19, wherein the stimulation device comprises a helically-coiled wire lead.

Allowable Subject Matter
Claims 1-8, 11-17, 19-20, and 22-25 are allowed as a result of the preceding Examiner’s Amendment to the record.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest previously identified prior art of record is Bennett (US 2012/0310301), Boggs (US 2012/0290055), and Bennett (US 2010/0036454). Bennett ‘301 discloses certain aspects of independent claims 1, 11, and 19 including:
a method of delivering pain relief (abstract; paragraph 54) comprising: percutaneously implanting a device in a body via a non-surgical procedure (paragraph 58); and mechanically stimulating at least one of Type Ia and Ib target afferent nerve fibers to generate an action potential in the at least one of Type Ia and Ib target afferent nerve fibers (paragraph 54; claims 3, and 10-12) while avoiding stimulation of non-target nerve fibers (paragraph 75) to reduce a perception of pain (paragraphs 54, 75), wherein the at least one of Type Ia and Ib target afferent nerve fibers are located outside a central nervous system of the body (paragraph 20; claim 4), and Bennett ‘301 further explains that innervation of the disclosed afferent fibers occur as a result of mechanically stimulating mechanoreceptor pathways that supply the afferent nerve fibers with stimulation in turn via electrical stimulation (paragraph 54), and Bennett (‘301) suggests that pain relief can be achieved by generating action potentials in non-nociceptive (type Ia and type Ib) nerve fibers, in order to help quiet the transmission of nociceptive pain signals to the central nervous system (paragraphs 5 and 43). Further, Bennett (‘301) states that type III and type IV nerve fibers are nociceptive fibers (paragraphs 51 and 52). Thus, one of ordinary skill in the art would recognize that avoiding the generation of action potentials in type III and type IV nerve fibers would help reduce the perception of pain in a patient, as these nerve fibers are responsible for sensing and sending pain signals to the brain.
Bennet ‘301 is silent as to the implantation of a flexible, open-coiled helical structure, and its subsequent fibrotic ingrowth or encapsulation within the tissue. In addition, although Bennett ’301 discloses the stimulation of target nerve fibers, particularly type Ia and Ib, and cites that the method includes the avoidance of generating action potentials in non-target nerve fibers, Bennett ‘301 fails to explicitly disclose that the non-target nerve fibers are type III and type IV nerve fibers. Bennet ‘301 further fails to disclose that the helical structure moves with the tissue, and that the mechanical stimulation occurs without electrical stimulation and muscle contraction.
Boggs teaches a method of percutaneously implanting a flexible, open-coiled helical structure for implantation in a body via a non-surgical procedure (paragraphs 146, 152, 153, and 157); and permitting fibrotic ingrowth or encapsulation of the helical structure to the body (paragraph 152); and ultimately stimulating the target tissues after ingrowth or encapsulation has occurred (paragraphs 154, and 155), and that the helical structure is moved within the tissue (paragraph 152: the flexible coil withstands the movement of the surrounding tissue such as stretching, bending, pushing, pulling, crushing, to contribute a desirable fatigue life; Based on the choice of flexible coil, and given the recitation that said coil works alongside the dynamic movement of the surrounding tissue, one of ordinary skill would recognize that the implanted coil is moved). Boggs further teaches that the device can avoid the generation of action potentials in non-target type IV nerve fibers (paragraphs 219 and 236). Boggs further teaches that the flexible helical coil structure is advantageous because it possesses desirable properties, such as fatigue life, that reduce the risk of mechanical failure, and work well with the dynamics of the surrounding tissues (paragraph 152). Boggs also teaches that the partial encapsulation of the helical structure is advantageous in encouraging the anchoring of the device within the tissue which helps in preventing the dislodging of the implant (paragraphs 152 and 154).
Boggs fails to disclose that the mechanical stimulation occurs without electrical stimulation.
Bennett ‘454 teaches a method of percutaneously implanting a lead, and relieving pain via electrical stimulation, and further teaches that the method of pain relief may also be accomplished without electrical stimulation by generating action potential in afferents by the lead transferring energy from movement of the helical structure relative to the tissue upon movement of the body to reduce a perception of pain (paragraphs 70-72, the lead is flexible and repeated muscle movement stimulates the afferent nerves), and further indicates that the lead is configured to move within the tissue (paragraph 144: the flexible coil can withstand the movement of the surrounding tissue such as stretching, bending, pushing, pulling, crushing, to contribute a desirable fatigue life, and operate free from mechanical failure; Based on the choice of flexible coil, and given the recitation that said coil works alongside the dynamic movement of the surrounding tissue, one of ordinary skill would recognize that the implanted coil is mechanically manipulated by the surrounding tissue when the muscles are moved, and that when the implant deforms based on this movement, it is capable of innervating the surrounding nerves). Bennett ‘454 suggests that this method may generate desynchronized action potentials in the afferent fibers which could increase the potential therapeutic pain relief, and would advantageously be more similar to the natural action potential propagation that occurs in nerve fibers as a result of muscle contraction (paragraph 70). 
However, as currently construed, independent claims 1, 11, and 19 require that the implanted coil/helical structure be mechanically connected to a neural receptor in order to deliver said pain relief. While Bennett ‘454 suggests the use of mechanical propagation of the action potential, Bennett ‘454 only suggests that this would be achieved via repeated muscle flexion (see paragraphs 70-72), and fails to disclose that this mechanical propagation is done via an implanted coil/helical structure. Further, while Boggs suggests the implantation of such a helical/coil structure, and discusses the role of neural receptors in pain perception (see paragraphs 51-52), Boggs’ method is directed to only use of electrical stimulation to achieve the necessary action potential (see paragraph 138), and does not discuss the connection of the coil/helical structure mechanically with a neural receptor. Similarly, Bennett ‘301 discusses the role of neural receptors in pain perception (see paragraphs 20-23), but does not disclose the use of a helical/coil structure for mechanically connecting the structure to any of these neural receptors. Thus, the currently construed language of claims 1, 11, and 19 differentiates over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785